DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim 17 drawn to a method of treating Dupuytren’s diseases in the reply filed on 25 May 2021 is acknowledged.  The traversal is on the ground(s) that the claims of Groups III-VX should be examined together as they share a common technical feature.  This is not found persuasive because a shared technical feature is a criteria for restriction in applications entering the National Stage from an International Patent Application, not a US national application which relied on the independent and distinct analysis.
As applicants have offered neither evidence nor argument to rebut the examiner’s findings in this regard, the requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-31 are pending.
Claims 1-16 and 18-31 are withdrawn from consideration as being directed to non-elected inventions.
Claims 17 is presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation-in-part of earlier application 16/198,793 filed 22 November 2018, which claims the benefit of provisional U.S. application 62/590,251 filed 22 November 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murrell (U.S. 6,190,704), in view of Kim (Dae-Sung Kim, et al, Alpha-Pinene Exhibits Anti-inflammatory Activity Through the Suppression of MAPKs and the NF-kB Pathway in Mouse Peritoneal Macrophages, 43 Am. J Chinese Med. 731 (2015)), and Mosbaugh (U.S. PGPub. 2008/0038219).

Murrell describes treating unwanted wound healing in, among others, patients suffering from Dupuytren’s contracture by contacting the affected tissue with an agent that inhibits the activity of nitric oxide synthase.  (Col.2, L.35-50).  Murrell indicates that these compounds can be administered in conjunction with any pharmaceutically acceptable carriers known in the art, which may optionally contain elements including but not limited to antioxidants, administered topically at the site to be treated.  (Col.5, L.63 – Col.6, L.21).
Murrell does not describing employing any of the alpha-pinene, aloe, or shea butter preparations as components of these compositions.
Kim indicates that alpha-pinene is a known anti-inflammatory agent that inhibits the production of nitric oxide.
Mosbaugh describes a pharmaceutical carrier for the topical application of medicaments which includes each of the instantly claimed aloe barbadensis or aloe vera preparation in combination with shea butter.  [0065].  In addition to its role as a component of a carrier for medicaments, Mosbaugh indicates that aloe vera extracts have known anti-inflammatory properties.  [0086].  
It would have been prima facie obvious to have combined alpha-pinene, aloe vera, and shea butter to provide an anti-inflammatory and nitric oxide inhibiting topical composition and then used such a composition to treat Dupuytren’s contracture by the topical application of such a composition.  One having ordinary skill in the art would have been motivated to do so owing to the known capacity of each of anti-inflammatory, and more specifically nitric-oxide inhibiting See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613